The judgment of .the court (Rost, J. absent,) was pronounced by
Eüstis, C. J.
On the 12th of May, 1835, a judgment was rendered by the court of the Third District, held in tire parish of West Feliciana, in favor of Charles Morgan and Benjamin Poydras de Lallande against Francois Ortes and the widow Antoine Lacour, for the sum of $1312 50, with interest. The judgment was by default, and the default had been regularly entered on the 6th of May previous. It was not notified to tire defendants until 1841. In January, 1842, execution was issued, and the defendants, who are the plaintiffs in this suit, caused the execution tobe enjoined. On a hearing of the cause the injunction was dissolved, and the plaintiffs were adjudged to pay the sum of $250 damages and costs of .suit. Judgment for the same sum was also rendered against the sureties in the injunction bond. From this judgment the plaintiff, Francois Ortes, has appealed. In the petition for injunction the plaintiffs seek to annuli the judgment on which {the execution issued on the ground of fraud, and because the petition and citation *189in that suit were Served on them in the english language only, the maternal tongue. of both being french. Of the first ground there is no sufficient evidence; and, as to the other, had the parties appealed, the cause assigned would not have been sufficient to have authorized the reversal of- the judgment. Leeds et al. v. Debuys, 4 Rob., 258.
The damages allowed do not exceed twenty per cent on the amount of the judgment, and the District Court was justified in awarding them. Act of March 25, 1831, s. 3. Brown v. Lambeth, 2 An. 822. Farrar v. New Orleans Gas Bank. Ib. 873. Judgment affirmed.